Citation Nr: 0630234	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-04 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to Agent Orange exposure. 

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2002 rating 
decision, by the Manchester, New Hampshire RO.  On May 15, 
2003, the veteran and his wife appeared at the Manchester RO 
and testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
DC.  The veteran accepted this hearing in lieu of an in-
person hearing.  A transcript of the videoconference hearing 
is of record.  

In January 2004, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in April 2006.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era and there is no competent evidence 
that he was exposed to herbicides during service.  

3.  The veteran's cancer of the prostate was first diagnosed 
many years after service, and no medical evidence relates 
this condition to his period of active duty service, 
including claimed exposure to Agent Orange.  

4.  Competent medical evidence does not demonstrate that 
currently-manifested hepatitis C began during the veteran's 
period of active service or is otherwise related to an in-
service disease or injury.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated during 
active service, nor may prostate cancer be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of letters 
dated in December 2001 and March 2002 from the agency of 
original jurisdiction (AOJ) to the veteran that was issued 
prior to the initial AOJ decision.  Additional letters were 
issued in March 2004, November 2004, August 2005, January 
2006, and February 2006.  Those letters informed the veteran 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  While 
the veteran was not advised of the criteria governing 
disability ratings and effective dates of awards, he is not 
prejudiced by lack of such notice, as these criteria have no 
significance unless a claim is allowed, and the decision 
below does not do so.

II.  Factual Background.

The record indicates that the veteran served on active duty 
in the United States Navy from October 1964 to March 1967; he 
was stationed aboard the USS Bushnell.  In June 1966, the 
veteran was seen for complaints of dizziness while chipping 
paint on one of the cranes.  No pertinent diagnosis was 
noted.  In September 1966, the veteran was seen for a 
laceration on the left wrist; it was noted that he lacerated 
his wrist while drinking at a bar.  He was diagnosed with 
emotionally unstable personality.  The discharge examination 
was negative for any finding of prostate cancer or hepatitis.  

Post-service medical records show that the veteran was 
admitted to a VA hospital in July 1973, after he had 
expressed suicidal ideations.  In November 1974, the veteran 
was admitted to Peter Bent Brigham Hospital after being 
caught in a house fire and suffering flame burns over 40 
percent of his body.  He was taken to an operating room, 
where he underwent split thickness skin grafts to the arms 
and back and burn debridement.  During the procedures, the 
veteran received a blood transfusion.  The discharge 
diagnoses were second and third degree burns, and 
questionable heroin addiction by history.  

The veteran's claim for service connection for prostate 
cancer (VA Form 21-526) was received in July 2000.  Submitted 
in support of his claim were VA progress notes, dated from 
March 2000 to June 2000, indicating that the veteran received 
follow up evaluation and treatment for several disabilities.  
These records indicate that the veteran had a history of 
hepatitis C, and he was diagnosed with prostate cancer in 
April 2000.  Also submitted was the copy of a laboratory 
report, dated in February 1999, reflecting a positive result 
for hepatitis C antibody.  

An October 2000 medical statement from the Chief of Radiation 
Therapy at the VA at the Boston RO indicates that the veteran 
completed a course of radiation therapy from July through 
September 2000 for his locally advanced prostate cancer.  

Received in January 2001 were VA progress notes, dated from 
June 2000 to December 2000, reflecting ongoing treatment for 
several disabilities, including prostate cancer and hepatitis 
C.  The veteran was seen at a gastroenterology clinic in 
November 2000, at which time it was noted that the veteran 
had a history of prostate cancer; he was status post 
radiation therapy plus hormonal therapy.  It was noted that 
he also had a history of hepatitis C, probably secondary to a 
blood transfusion which he received in 1974 after a severe 
burn.  It was also noted that, at that time, he was drinking 
fairly heavily; since then, he has quit drinking and his 
liver function tests drastically improved.  VA treatment 
reports, dated from June 2000 through December 2001, reflect 
ongoing treatment for several disabilities, including 
residuals of prostate cancer and hepatitis C.  

Of record is a report of contact (VA Form 119), dated May 16, 
2002, at which time the veteran indicated that he was on a 
ship and never set foot in Vietnam.  The veteran indicated 
that his duties aboard the ship included painting and 
scraping inside double hull of the ship without ventilation; 
he also reported exposure to chemicals at sea.  The veteran 
contended that his exposures led to the development of 
cancer.  

Received in June 2002 were private treatment reports, dated 
from March 1999 to November 2001, reflecting treatment for a 
disability, manifested by chronic pain, and for prostate 
cancer.  

In an August 2002 statement, a VA doctor at the hematology 
oncology section indicated that he had been treating the 
veteran for prostate cancer.  The physician noted that the 
veteran served on active duty during the Vietnam ear; and, 
during his tour of duty, he came into contact with chemicals 
and materials going to and returning from Vietnam.  The 
physician indicated that the veteran believed that the above 
mentioned activities caused him to be exposed to Agent 
Orange.  It was noted that the veteran was also exposed to 
toxic chemicals while working repairing submarines and doing 
machine repair work on board numerous navy vessels and 
aircrafts.  The physician noted that Agent Orange is 
considered a causative agent for prostate cancer, and it is 
more likely than not that the veteran's risk of prostate 
cancer was increased considerably by his military exposure to 
this powerful carcinogen.  

At his personal hearing in May 2003, the veteran indicated 
that he probably contracted hepatitis C during boot camp; he 
reported being hospitalized with phlebitis.  The veteran 
indicated that, prior to being hospitalized, he was able to 
donate blood; however, after that period of hospitalization, 
he was unable to donate blood because of antibodies.  The 
veteran indicated that VA doctors have told him that his 
hepatitis C is related to service.  The veteran maintained 
that he also received vaccinations in service with used 
needles.  The veteran indicated that he served aboard a 
submarine at a naval air base in Memphis, Tennessee; he noted 
that his duties included doing repairs on planes coming in 
from Vietnam.  The veteran stated that he helped with 
installing parts, and doing other work on the aircraft coming 
in from Vietnam, that would have brought him into contact 
with chemicals that were being used in Vietnam.  He stated, 
"the furthest overseas I got . . . was Cuba."  The veteran 
testified that he was initially diagnosed with prostate 
cancer in 1999; and, he stated that a VA doctor told him that 
his cancer was related to the chemicals he was exposed to 
while on active duty.  

Received in March 2004 were VA progress notes, dated from 
June 2000 to August 2003, reflecting ongoing clinical 
evaluation and treatment for several disabilities, including 
prostate cancer and hepatitis C.  Received in April 2005 were 
medical records from the Social Security Administration 
(SSA), consisting primarily of VA treatment records, dated 
from November 1998 to September 2004, including treatment for 
prostate cancer and hepatitis C.  

Of record is a medical statement from a VA doctor, dated in 
December 2004, indicating that he had been treating the 
veteran for prostate cancer over the past 5 years.  He noted 
that the veteran served aboard the USS Bushnell, and was a 
submarine tender from 1964 to 1967; during that time, the 
veteran worked within the hull of the ship and did painting 
and stripping without the use of a ventilator or mask.  The 
doctor indicated that the veteran likely had considerable 
exposure to asbestos during his work on the Bushnell, which 
was a World War II era vessel known to contain considerable 
quantities of that toxin.  The doctor opined that it is more 
likely than not that the veteran's prostate cancer which he 
developed at the very young age of 53 was related to his 
exposure to the chemicals in service.  

The veteran was afforded a VA compensation examination in 
February 2006.  At that time, it was noted that one of his 
jobs in service was to repair submarines.  It was also noted 
that the veteran had a history of alcohol and drug abuse but 
no IV drug abuse prior to military service.  The veteran 
indicated that 3 months after discharge he went to donate 
blood and was told that he had hepatitis.  He also complained 
to have been hospitalized in service for swollen feet; he 
also reported being vaccinated with shotgun with non-sterile 
needles.  The examiner indicated that, after review of the 
medical records, he did not find any documentation of the 
veteran being vaccinated.  He noted that the veteran did 
receive several transfusions in "1964" after suffering 
burns over 43 percent of his body.  It was noted that the 
veteran had no history of IV drug abuse, and no homosexual 
tendencies or activities.  In April 2000, he developed 
prostate cancer, had radiation therapy and hormonal therapy.  
The examiner stated that the veteran had a diagnosis of 
hepatitis C.  He noted that there was no documentation that 
the veteran was positive for hepatitis three months after 
discharge; and there was no documentation that he had the 
vaccination with shotgun.  The examiner further noted that 
there were transfusions being given to the veteran in 1974, 
and this could be a possibility that he got the hepatitis 
from that transfusion.  

The veteran was also examined by a VA urologist in February 
2006; at that time, it was noted that the veteran was a 
machinist mate with shipboard duty during Vietnam lading 
Agent Orange.  Following an evaluation, the examiner reported 
an impression of clinical state T1c Gleason 6 prostate 
cancer.  The examiner stated that it was his opinion that the 
veteran's condition is service-connected despite no in-
country Vietnam service only if there is documented exposure 
to Agent Orange as he claims.  



III.  Legal Analysis.

Compensation may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
or disease during such service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303(a) (2006).  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  Prostate Cancer

Service connection will be rebuttably presumed for certain 
chronic diseases, to include a malignant tumor (cancer), 
which is manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.307(6) (iii).  Service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. §§ 3.307(a) (6), 3.313 (2006).  

If a veteran was exposed to an herbicide agent during active 
service, service connection may be granted for prostate 
cancer on a presumptive basis if it is manifested to a 
compensable degree anytime after service. 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307, 3.309.

Further, although the veteran specifically contends that his 
prostate cancer was incurred as a result of exposure to 
herbicides, VA must also ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that the 
claimed disorder was incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this particular case, the Board finds that presumptive 
service connection for cancer of the prostate, to include as 
due to exposure to Agent Orange, is not warranted.  Although, 
as mentioned, prostate cancer is one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), the evidence of record does 
not establish that the veteran had "service in the Republic 
of Vietnam," as defined by the applicable legal criteria.  In 
other words, he served during the Vietnam era, as evidenced 
by his dates of active duty, but service personnel records do 
not show that he had service in the Republic of Vietnam.  In 
addition, the Board notes that the veteran has denied that he 
ever visited or was stationed in the Republic of Vietnam.  
Thus, pursuant to 38 C.F.R. § 3.307(a)(6)(iii) he cannot be 
presumed to have been exposed to herbicides.

In addition, as mentioned, service connection may be presumed 
for prostate cancer as a chronic disease if the disorder is 
first manifest to a compensable degree within one year 
following the veteran's separation from service.  In this 
case, however, the medical evidence clearly shows the 
veteran's prostate cancer was first identified in April 2000, 
approximately 33 years after he was discharged from the 
military.  Thus, service connection may not be presumed on 
that basis either.  

Nevertheless, even if, as here, a veteran is found not to be 
entitled to a presumption of service connection, his claim 
still must be reviewed to determine whether service 
connection can be established on the basis of direct service 
incurrence.  See Combee, supra (holding that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  

The veteran was diagnosed as having prostate cancer in April 
2000, approximately 33 years after his discharge from 
military service.  Thus, there is no evidence of prostate 
cancer in service, within the one-year period following the 
veteran's separation from service, or for many years 
thereafter.  Consequently, service connection for prostate 
cancer is not warranted based on chronicity in service, 
continuity of symptoms after service, or on the basis of 
presumption for a chronic disease.  38 C.F.R. §§ 3.303(b), 
3.307(a) (3), 3.309(a).  

With regard to whether the evidence establishes a direct 
connection between the veteran's development of prostate 
cancer and his period of active service, the Board notes that 
there is no competent probative evidence of a relationship 
between the veteran's prostate cancer and his period of 
active service.  The Board observes that a February 2006 VA 
examiner's assessment was prostate cancer; this examiner 
added that the veteran's condition was service-connected only 
if there is documented exposure to Agent Orange as he claims.  
Therefore, the examiner's opinion that the veteran's prostate 
cancer is related to service is based on the veteran's self-
reported history.  In this regard, the Board notes that a 
mere recitation of the veteran's self-reported lay history 
does not constitute competent medical evidence of diagnosis 
or causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  

The veteran has neither provided nor identified any available 
evidence supporting his contention that he was exposed to 
herbicides while working on aircraft and ships during active 
duty.  Moreover, his service personnel records are negative 
for any evidence of herbicide exposure. Therefore, the Board 
has no reasonable basis for finding that he was exposed to 
herbicides during his active service.  The only other 
evidence the veteran has submitted that supports his claim is 
his own statements.  He, as a lay person, with no apparent 
medical expertise or training, is not competent to comment on 
the presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu, supra (laypersons are not 
competent to render medical opinions); see also 38 C.F.R. 
§ 3.159(a) (2) (competency is an adjudicative determination).  
Thus, these statements and documents do not establish the 
required evidence needed, and the claim must be denied.  

For these reasons and bases, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
in turn meaning the benefit-of-the-doubt rule does not apply 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 
311 (1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

B.  Hepatitis C

Based upon the evidence of record, the Board finds the 
veteran's hepatitis C was not incurred in nor aggravated by 
active service.  The evidence demonstrates his hepatitis C 
was incurred many years after service and is not related to 
any incident of active service.  Applying the criteria above 
the facts of this case, the service medical records, 
including the separation examination, are silent for 
hepatitis C, and the post-service record does not reveal any 
competent evidence linking a current disability associated 
with hepatitis C to service.  In fact, the only medical 
evidence addressing the etiology of hepatitis C, the February 
2006 VA examination report, did not attribute the veteran's 
hepatitis C to service, but instead found it likely that this 
was related to blood transfusions during a period of 
hospitalizations for burns suffered by the veteran in 1974, 
several years following his discharge from service.  The 
opinion of the February 2006 VA examiner as to this matter is 
persuasive.  That opinion is shown to have been based upon 
physical examination and a comprehensive review of the 
medical evidence of record.  

The Board notes the medical evidence of record first 
indicates a diagnosis of hepatitis C in 1999, approximately 
32 years after the veteran's discharge from active service.  
While the veteran has reported he was provided a diagnosis of 
hepatitis C only three months after his discharge from 
service, after donating blood, he has provided no supporting 
evidence demonstrating a diagnosis of hepatitis C prior to 
1999.  With regard to the contentions of the veteran that he 
currently has hepatitis C due to exposure to risk factors 
during service, to include hospitalization for a leg 
condition during basic training and vaccinations, he is not 
deemed competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Espiritu, supra.  

In short, given the silent service medical records, the over 
32-year history between separation from service and the first 
evidence of hepatitis C, and the lack of any competent 
medical evidence linking hepatitis C to service, the Board 
concludes that the negative evidence exceeds that of the 
positive.  As such, the claim for service connection for 
hepatitis C must be denied.  Gilbert, 1 Vet. App. at 49.  


ORDER

Service connection for prostate cancer, to include as 
secondary to Agent Orange exposure, is denied.  

Service connection for hepatitis C is denied.  



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


